Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156558 & (48)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                    SC: 156558                                        Justices
  In re JONES, Minors.                                              COA: 336271
                                                                    Oakland CC Family Division:
                                                                    2016-847735-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the September 14, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2017
         s1017
                                                                               Clerk